       Case 1:20-cv-00017-JRH-BKE Document 53 Filed 06/08/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION

ANTHONY SIMMONS,                   )
                                   )
             Plaintiff,            )
                                   )
       v.                          )                        CV 120-017
                                   )
AUGUSTA AVIATION, INC.; CHRIS      )
WILSON; DANIEL GATES; COASTAL AIR, )
INC.; and DOES 1-20,               )
                                   )
             Defendants.           )
                              _________

                                            ORDER
                                            _________

       The parties move to stay discovery, pending resolution of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint. For the reasons set forth below, the Court GRANTS

the request for a stay. (Doc. no. 52.)

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that the
       motion will be granted and entirely eliminate the need for such discovery. This
       involves weighing the likely costs and burdens of proceeding with discovery. It
       may be helpful to take a preliminary peek at the merits of the allegedly dispositive
       motion to see if on its face there appears to be an immediate and clear possibility
       that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the defense motion, the Court finds an immediate and

clear possibility of a ruling “which may be dispositive of some important aspect of the case.”

Indeed, the defense motion seeks dismissal of all claims. When balancing the costs and burdens
       Case 1:20-cv-00017-JRH-BKE Document 53 Filed 06/08/20 Page 2 of 2


to the parties, the Court concludes discovery should be stayed pending resolution of the motion

to dismiss. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)

(“Facial challenges to the legal sufficiency of a claim or defense, such as a motion to dismiss

based on failure to state a claim for relief, should, however, be resolved before discovery begins.”

(footnote omitted)); see also Moore v. Potter, 141 F. App’x 803, 807-08 (11th Cir. 2005) (per

curiam) (“[D]elaying a ruling on the motion to dismiss ‘encourages abusive discovery and, if

the court ultimately dismisses the claim, imposes unnecessary costs . . . . [A]ny legally

unsupported claim that would unduly enlarge the scope of discovery should be eliminated before

the discovery stage, if possible.’”).

       Thus, the Court STAYS all discovery in this action pending resolution of Defendants’

motion to dismiss. Should any portion of the case remain after resolution of the motion, the

parties shall confer and submit a Rule 26(f) Report, with proposed case deadlines, within seven

days of the presiding District Judge’s ruling. In the event the presiding District Judge, in his

ruling on the pending dispositive motion, provides further instructions to the parties that

justifies continuation of the stay, the parties shall inform the undersigned to that effect in a

status report to be filed within seven days of the presiding District Judge’s ruling.

       SO ORDERED this 8th day of June, 2020, at Augusta, Georgia.




                                                 2
